Hall, Judge.
The petition alleges that the defendant is indebted to the plaintiff in a stated amount for premiums on in-' surance policies, showing the number of each policy, the effective dates and the premium due on each. It fully apprizes the defendant of the character of the plaintiff’s demand, so as to enable him to prepare his defense. It does not affirmatively disclose a want of defendant’s liability, nor contain any defect that can be successfully attacked by general demurrer. It therefore is sufficient to state a cause of action on open account. Henry Darling, Inc. v. Harvey-Given Co., 40 Ga. App. 771 (151 SE 518); Holcombe v. Parker, 98 Ga. App. 17 (104 SE2d 595); Southern Wire & Iron, Inc. v. American Cas. Co., 103 Ga. App. 267 (118 SE2d 859).
The cases of Jones v. Gilbert, 93 Ga. 604 (20 SE 48); Niagara Fire Ins. Co. v. Williams, 1 Ga. App. 603 (57 SE 1018); and Associated Mutuals, Inc. v. Pope Lumber Co., 200 Ga. 487 (37 SE2d 393), relied on by the defendant, deal with the effect of evidence introduced on the trial, in support or in defense, of actions involving insurance contracts and premiums, and those decisions do not affect the present question.
*418The trial court erred in sustaining the renewed demurrer and in dismissing the petition.

Judgment reversed.


Felton, C. J., and Bell, J., concur.